                                                                                   United States District Court
                                                                                     Southern District of Texas

                                                                                        ENTERED
                           UNITED STATES DISTRICT COURT                               August 04, 2020
                            SOUTHERN DISTRICT OF TEXAS                               David J. Bradley, Clerk
                               BROWNSVILLE DIVISION

STEVEN TENDO,                                 §
     Petitioner,                              §
                                              §
v.                                            §        Civil Action No. 1:20-cv-00060
                                              §
CARLOS RODRIGUEZ, et al.,                     §
    Respondents.                              §

                                            ORDER
       Before the Court is Steven Tendo’s (“Petitioner”) “Notice of Dismissal” (Docket No. 48).
Pursuant to Federal Rule of Civil Procedure 41(a)(1), Petitioner’s claims against all Respondents
are DISMISSED WITHOUT PREJUDICE. The parties will bear their own attorney’s fees,
expenses, and costs of the Court.     Respondents’ “Motion to Dismiss” (Docket No. 37) is
DENIED AS MOOT. The District Clerk’s Office is ORDERED to close this case.



                                                        Signed on this 4th day of August, 2020.



                                                          _______________________________
                                                          Rolando Olvera
                                                          United States District Judge
